DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention are directed to an abstract idea without significantly more. 
The claims recite learning a condition to accept a task based on prior execution according to a varying thermal characteristic.  This limitation of learning a condition to accept a task, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “computer-implemented” and “by a graphical processing unit,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “computer-implemented method” and “by a graphical processing unit,” “learning” in this context of the claim encompasses the user’s mind through thinking but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a computer and a graphical processing unit to perform the learning step.  The computer with a graphical processing unit amounts no more than mere instructions to apply the exception using a generic computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer with a graphical processing unit to perform the learning step amounts to no more than mere instructions to apply the exception using a generic computer.  Mere instructions to apply an exception using a generic computer with generic components cannot provide an inventive concept.  The claim is not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,042,420 B2 in view of Mohammad Mirzaei et al. (hereinafter Mirzaei) (US 2016/0171390 A1). 
As to claims 1-3, every limitation is disclosed in claim 1 of U.S. Patent No. 11,042,420 B2 except for “learning.”  However, Mirzaei explicitly teaches GPU task execution using machine learning algorithms with thermal/temperature data ([0027]-[0028]; [0035]; [0038]; [0043]-[0045]; [0052]-[0054]; [0076]-[0080]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify claim 1 of U.S. Patent No. 11,042,420 B2 such that it would include the teachings of using machine learning, as taught and suggested in Mirzaei.  The suggestion/motivation for doing so would have been to provide the predicted result of having an intelligent system for determining how to dynamically set and adjust configurations of the application and/or complex algorithms in order to accommodate device performance expectations of users as well as device constraints at a given time. Thus, some aspects improve the functioning of a computing device by enabling the computing device to automatically adjust performance of the application and/or complex algorithms to accommodate changing circumstances, device states, user performance expectations and other device constraints. Such adjustments may improve power consumption at the device while balancing user experience (Mirzaei - [0043]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (hereinafter Majumdar) (US 2017/0371719 A1) in view of Mohammad Mirzaei et al. (hereinafter Mirzaei) (US 2016/0171390 A1).

As to claim 1, Majumdar teaches a computer-implemented method for a task on a graphical processing unit (GPU) (temperature-aware task scheduled on GPU 140, 224, by task scheduler 212) (Abstract; [0018]-[0019]), the method comprising: 
learning a condition to accept a task to the GPU based on a prior execution of the task on the GPU according to a varying thermal characteristic of the GPU (power manager 402 works cooperatively with task scheduler and uses a model predictive control (MPC) algorithm to ensure no violations of a temperature constraint occurs when task is executed; there is learning from the past based on historical data such as temperature/thermal values that are associated with previous executions of the task and are continuously tracked over time) (Abstract; Figs. 2-3; [0033]; [0035]; [0040]; [0045]; [0053]; claim 7).
Although Majumdar does not explicitly use the term “learning”, one of ordinary skill in the art would understand that Majumdar does imply learning from the past based on historical temperature/thermal data of previous executions of the task are done in a continuous manner over time.  Nonethless, Mirzaei explicitly teaches GPU task execution using machine learning algorithms with thermal/temperature data ([0027]-[0028]; [0035]; [0038]; [0043]-[0045]; [0052]-[0054]; [0076]-[0080]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Majumdar such that it would include the teachings of using machine learning, as taught and suggested in Mirzaei.  The suggestion/motivation for doing so would have been to provide the predicted result of having an intelligent system for determining how to dynamically set and adjust configurations of the application and/or complex algorithms in order to accommodate device performance expectations of users as well as device constraints at a given time. Thus, some aspects improve the functioning of a computing device by enabling the computing device to automatically adjust performance of the application and/or complex algorithms to accommodate changing circumstances, device states, user performance expectations and other device constraints. Such adjustments may improve power consumption at the device while balancing user experience (Mirzaei - [0043]).

As to claims 2-3, they are rejected for similar reasons as stated in the rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199